DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered.
Response to Arguments
Applicant’s amendments and arguments filed 5/2/2022 with respect to the previous rejections under 35 USC 102 and 103 using Porter have been fully considered and are persuasive. While Examiner still believes Porter is highly relevant to the current claims and invention, in general, Porter does not explicitly disclose the opening is an ellipse. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sahler et al.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-50 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sahler et al. (US 2017/0239087, hereinafter Sahler).
Regarding claims 16, 20, 22-24, 35, 39, Sahler discloses an interface device (e.g., 1700) as shown in figures 5-24 for fixing on a human eye (e.g.,1709) and operably connecting to an ophthalmic device (par. 0028). The interface device comprises a body having an upper section (e.g., 1750 + 1740) and a lower section (e.g., 1760, referred to as an ocular suction ring OSR throughout Sahler), wherein the lower section defines a distal end of the interface device for contacting a surface of an eye (see figures 17-24). The upper section defines a proximal end of the interface device, whereby the proximal and distal ends define a height along a vertical axis of the device (see figures 5-24). The lower section of the body defines an outer shape and the upper and lower sections define an opening through the device (see figures 5-24). The device, as seen in figures 7 and 10, has a major and minor axis defined by the lower section, wherein when in use the major axis can correspond to a nasal temporal axis, if so desired by a user (i.e., this is an intended use of the device). The lower section has an inner contact member (i.e., the ICR of Sahler, e.g. element 11464 in figure 114) and an outer contact member (i.e., the OCR of Sahler, e.g. element 11463 in figure 114)  (see figures 113-128). The distal ends of the inner contact member and the outer contact member form the distal end of the device, wherein both the inner contact member and outer contact member define openings in the shape of an ellipse (figures 7 and 10 and par. 0170-0173 and 0266-0280). The inner contact member and the outer contact member have heights, wherein the height of the inner contact member 11464 varies between a point intersecting the major axis and a point intersecting the minor axis such that the height is shorter at the minor axis and taller at the major axis (see figures 21-24 and 113-128).
Regarding claims 17-19 and 35-38, Sahler discloses that the ellipses have an eccentricity between 0 and 1, which inherently includes a ratios of the major axis being between 1.01 and 1.21 times larger than the minor axis (par. 0170-0173).
Regarding claims 21 and 40, figures 113-128 show the distal end of the outer contact member being shorter at the minor axis and taller at the major axis relative to the inner contact member.
Regarding claims 25 and 41, figure 128 shows the inner contact member defines a contact member angle greater than 90 degrees relative to a vertical plane.
Regarding claims 26 and 42, figure 127 shows the outer contact member defines a contact member angle less than 90 degrees relative to a horizontal plane.
Regarding claims 27-29, 31, 43-45 and 47, the device includes a curved window 1759 in the opening, considered a “contact lens” and a “planar applanation window” as claimed (see figure 17).
Regarding claims 30 and 46, if the lens 1759 were pressed against the surface of the eye, it would change the shape of the eye (i.e., flatten it).
Regarding claims 32, 33, 48 and 49, the inner contact is configured such that a user can contact a sclera of an eye and not a limbus of an eye along the major axis and contact the limbus at the minor axis (i.e., this is an intended use of the device Sahler is configured to perform) (see figures 21-24 and 113-128).
Regarding claims 34 and 50, the opening is larger than a typical human iris and does not obstruct the iris (see figures 21-24).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 8,652,131, US 20120016349, US 20110224657, US 20100274228, US 7,018,376 and US 6,899,707.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792